Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James R. Niblock appeals the district court’s order denying his petition for a writ of error coram nobis in which he alleged that his conviction for wire fraud is no longer valid in light of United States v. Jefferson, 674 F.3d 332 (4th Cir.2012), which addressed proper venue for wire fraud prosecutions. We have reviewed the record and find no abuse of discretion in the district court’s denial of the writ. See United States v. Akinsade, 686 F.3d 248, 251-52 (4th Cir.2012) (providing review standard). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.